DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“an apparatus with magnetized chambers for aligning ……” as cited in claim 11;
“an apparatus used for magnitude and orientation regulation….” as cited in claim 11; 
“an apparatus used for staged molecular structure……” as cited in claim 11;
“further comprising electromagnets……” as cited in claims 12 and 20;
“further comprising an apparatus for forming……” as cited in claim 13;
“an apparatus with chambers exposed to magnetic fields of force used to magnetically align…………” as cited in claim 16;
“an apparatus used for confirming….” as cited in claim 16; and
“further comprising an apparatus for regulating a power level….” as cited in claim 19.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(FI) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each of the independent claims 11 and 16 requires an apparatus having a chamber exposed to a magnetic field of force used to align and to orient atoms and molecules when sequentially combine with carbon molecules.  However, this subject matter is not adequately described in the specification in such a way to enable one having ordinary skill in the art to make and/or use the invention without undue experimentation.
The breath of the claim is very broad in that it requires magnetic force alone would be able to cause atoms and molecules to be aligned and react with a carbon to form a final carbon product.  The nature of the invention is dealing with complex chemical reactions with carbon, and the level of predictability of this art is very high. On the other hand, there is very little prior art associated with this field of the invention, and the amount of direction provided by the applicant is very minor.
Fig. 8 and its related text of this specification are the main information that is closely related to the claimed apparatus for performing the function of using magnetic force to align atoms and molecules of reactants and to allow sequential reactions of the reactants to combine with carbon molecules.  
Fig. 8 depicts reactants including Sample 1, Sample 2 and Sample 3 are fed to a reaction chamber where magnetic force is applied, and the reaction product is shown in Box 890.  Fig. 8 also shows Sample 2 is first covalently bonded to a center CARBON via chemical group CH3, secondly Sample 3 is bonded to the center CARBON via the its Oxygen atom, and finally Sample 1 is reacted with the center CARBON.  
There is insufficient information to one having ordinary skill in the art to make and/or use the claimed invention. Where is the center CARBON coming from?  How can chemical reactions with a carbon atom take place by just applying magnetic force without any other necessary conditions such as proper catalysts, temperature and pressure?  How can the CH3 be bonded with the center Carbon while is already saturated?  How can the Oxygen of Sample 3 react with the center CARBON while it is already saturated?  There are many questions for this apparatus shown in Fig. 8.
Therefore, the claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to practice the invention without undue experimentation.
Due to the dependency to the parent claims, claims 12-15, and 17-20 are rejected.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites the limitation “an apparatus for magnitude and orientation regulation of magnetic lines of force of the magnetized chambers” and “an apparatus used for staged molecular structure determination to confirm that intermediate and final sequentially combined molecular structure are conforming to the planned final carbon combined compound molecular structure”.  The term “apparatus” is a non-structural placeholder which modified by a function “for regulation” or “to confirm”, and the non-structural term “apparatus” is not modified by any structure. Therefore, the above limitation invokes 112(f) (see the 3-prong analysis in MPEP 2181 I).
Claim 16 recite the limitation “an apparatus for confirming the molecular structure of the carbon molecules sequentially combined magnetically aligned atoms and compound molecules”. The term “apparatus” is a non-structural placeholder which modified by a function “to confirm”, and the non-structural term “apparatus” is not modified by any structure. Therefore, the above limitation invokes 112(f) (see the 3-prong analysis in MPEP 2181 I).
Claim 19 recite the limitation “an apparatus for regulating a power level being conducted into electromagnets being used to create the magnetic lines of force”. The term “apparatus” is a non-structural placeholder which modified by a function “regulating”, and the non-structural term “apparatus” is not modified by any structure. Therefore, the above limitation invokes 112(f) (see the 3-prong analysis in MPEP 2181 I).
Fig. 8 and paragraphs [0075] – [0079] describe an apparatus for forming a carbon combined compound comprising only boxes describing Sample #1 (852), Sample #2 (856) and Sample #3 (862) fed into a chamber (880) exposed to magnetic field.  The product exiting the magnetic chamber is the carbon combined compound.  
Fig. 8 also depicts a box (890) with the terms “confirmed structure”.  
However, the whole specification and the Fig. 8 do not describe any structure of the apparatus for performing the function of (i) magnitude and orientation regulation”; or (ii) confirming the molecular structure of the carbon combined compound; or (iii) regulating a power level. 
Thus, the claims 11 and 16 are not adequately supported by written descriptive disclosure as originally filed.
Therefore, claims 11, 16, and 19 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors had possession of the claimed invention.  
Claims 13 and 18 recites the limitation of “further comprising an apparatus for forming…..”. The instant specification does not disclose the apparatus further comprising an apparatus for forming and containerizing a beverage (e.g. a container filled with carbon black beverage). Rather, the container filled with carbon black beverage is a stand-alone structure as shown in Figures 18, 20A, & 20B. Fig 8 does not include a container filled with carbon black beverage. The instant specification does not describe the apparatus as shown in Figure 8 incorporated with a container filled with carbon black beverage.
Thus, the claims 13 and 18 are not adequately supported by written descriptive disclosure as originally filed.
Therefore, claims 13 and 18 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors had possession of the claimed invention.  
Due to the dependency to the parent claims, claims 12-15, and 17-20 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “an apparatus for magnitude and orientation regulation of magnetic lines of force of the magnetized chambers” and “an apparatus used for staged molecular structure determination to confirm that intermediate and final sequentially combined molecular structure are conforming to the planned final carbon combined compound molecular structure”.  The term “apparatus” is a non-structural placeholder which modified by a function “for regulation” or “to confirm”, and the non-structural term “apparatus” is not modified by any structure. Therefore, the above limitation invokes 112(f) (see the 3-prong analysis in MPEP 2181 I).
Claim 13 recite the limitation “an apparatus for forming and containerizing a beverage using the uniform final combinations with the carbon molecules, molecules of vitamins, mineral compounds, nutrients, factors, and fulvic acid”. The term “apparatus” is a non-structural placeholder which modified by a function “for forming”, and the non-structural term “apparatus” is not modified by any structure. Therefore, the above limitation invokes 112(f) (see the 3-prong analysis in MPEP 2181 I).
Claim 16 recite the limitation “an apparatus for confirming the molecular structure of the carbon molecules sequentially combined magnetically aligned atoms and compound molecules” and “an apparatus for forming and containerizing a beverage using the uniform final combinations with the carbon molecules, molecules of vitamins, mineral compounds, nutrients, factors, and fulvic acid”. The term “apparatus” is a non-structural placeholder which modified by a function “for confirming” or “for forming”, and the non-structural term “apparatus” is not modified by any structure. Therefore, the above limitation invokes 112(f) (see the 3-prong analysis in MPEP 2181 I).
Claim 19 recite the limitation “an apparatus for regulating a power level being conducted into electromagnets being used to create the magnetic lines of force”. The term “apparatus” is a non-structural placeholder which modified by a function “regulating”, and the non-structural term “apparatus” is not modified by any structure. Therefore, the above limitation invokes 112(f) (see the 3-prong analysis in MPEP 2181 I).
Fig. 8 and paragraphs [0075] – [0079] describe an apparatus for forming a carbon combined compound comprising only boxes describing Sample #1 (852), Sample #2 (856) and Sample #3 (862) fed into a chamber (880) exposed to magnetic field. The product exiting the magnetic chamber is the carbon combined compound. Fig. 8 also depicts a box (890) with the terms “confirmed structure”. 
However, the whole specification and the Fig. 8 do not describe any structure of the apparatus for performing the function of (i) magnitude and orientation regulation”; or (ii) confirming the molecular structure of the carbon combined compound; or (iii) regulating a power level. 
Therefore, the claims 11, 13, 16, and 19 are indefinite under the provision of MPEP 2181 III, as the metes and bounds of claims 11-20 cannot be determined.
Claim 18 recites the limitation of”…a beverage consisting of uniform final combinations comprising……”.  It should be noted that (i) the term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps; (ii) the term "consisting of" excludes any element, step, or ingredient not specified in the claim. (MPEP 2111.03). Therefore, it is not clear what “a beverage” consists of.
Due to the dependency to the parent claims, claims 12-15, and 17-20 are rejected.
Conclusion
Claims 11-20 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795